
	
		II
		110th CONGRESS
		1st Session
		S. 198
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2007
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			January 9, 2007
			Committee discharged; referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To improve authorities to address urgent nonproliferation
		  crises and United States nonproliferation operations.
	
	
		1.Short titleThis Act may be cited as the
			 Nunn-Lugar Cooperative Threat Reduction Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The possession by
			 hostile states or terrorist groups of nuclear, chemical, and biological weapons
			 of mass destruction, or related materials or means of delivery, represents the
			 greatest threat to the national security of the United States in the 21st
			 century.
			(2)It is the highest
			 priority of the United States to protect its territory, people, armed forces,
			 allies, and friends from attacks by dangerous regimes or terrorist groups using
			 weapons of mass destruction or related materials or means of delivery.
			(3)It is the policy
			 of the United States to ensure and strengthen verification and compliance with
			 the Treaty on the Non-proliferation of Nuclear Weapons, done at Washington,
			 London, and Moscow July 1, 1968, and entered into force March 5, 1970 (commonly
			 known as the Nuclear Non-Proliferation Treaty), the Convention
			 on the Prohibition of the Development, Production, Stockpiling and Use of
			 Chemical Weapons and on Their Destruction, with Annexes, done at Paris January
			 13, 1993, and entered into force April 29, 1997 (commonly known as the
			 Chemical Weapons Convention), the Convention on the Prohibition
			 of the Development, Production and Stockpiling of Bacteriological (Biological)
			 and Toxin Weapons and on Their Destruction, done at Washington, London, and
			 Moscow April 10, 1972, and entered into force March 26, 1975 (commonly known as
			 the Biological Weapons Convention), the safeguards system of the
			 International Atomic Energy Agency (IAEA), and the commitments and control
			 lists of the Missile Technology Control Regime (MTCR), the Australia Group
			 (AG), the Nuclear Suppliers Group (NSG), and the Wassenaar Arrangement on
			 Export Controls for Conventional Arms and Dual-Use Goods and Technologies
			 (WA).
			(4)The national
			 security interests of the United States have been well-served by the enactment
			 of the Soviet Nuclear Threat Reduction Act of 1991 (title II of Public Law
			 102–228; 22 U.S.C. 2551 note), (commonly known as the Nunn-Lugar
			 Act), its successor law, the Cooperative Threat Reduction Act of 1993
			 (title XII of Public Law 103–160; 22 U.S.C. 5951 note), and the Defense Against
			 Weapons of Mass Destruction Act of 1996 (title XIV of Public Law 104–201; 50
			 U.S.C. 2301 et seq.) (commonly known as the Nunn-Lugar-Domenici
			 Act).
			(5)The Nunn-Lugar
			 Cooperative Threat Reduction program has, as of January 2007—
				(A)deactivated 6,934
			 nuclear warheads;
				(B)destroyed 637
			 intercontinental ballistic missiles;
				(C)eliminated 485
			 intercontinental ballistic missile silos;
				(D)destroyed 81
			 mobile intercontinental ballistic missile launchers;
				(E)eliminated 155
			 bombers;
				(F)destroyed 906
			 nuclear air-to-surface missiles;
				(G)eliminated 436
			 submarine-launched ballistic missile launchers;
				(H)eliminated 601
			 submarine-launched ballistic missiles;
				(I)destroyed 30
			 strategic nuclear submarines; and
				(J)sealed 194
			 nuclear test tunnels or holes.
				(6)On February 11,
			 2004, President George W. Bush called for the expansion of the Nunn-Lugar
			 Cooperative Threat Reduction program, stating: I propose to expand our
			 efforts to keep weapons from the Cold War and other dangerous materials out of
			 the wrong hands. In 1991, Congress passed the Nunn-Lugar legislation. Senator
			 Lugar had a clear vision, along with Senator Nunn, about what to do with the
			 old Soviet Union. Under this program, we’re helping former Soviet states find
			 productive employment for former weapons scientists. We’re dismantling,
			 destroying, and securing weapons and materials left over from the Soviet WMD
			 arsenal. We have more work to do there.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)all United States
			 capabilities must be utilized to prevent acts of catastrophic terrorism using
			 weapons of mass destruction or related materials or means of delivery;
			(2)in order to
			 prevent acts of catastrophic terrorism using weapons of mass destruction or
			 related materials or means of delivery, the United States must pursue a
			 strategy making full and effective use of multilateral and bilateral
			 agreements, missile defense, arms control, threat reduction assistance,
			 interdiction efforts, export controls, and United States proliferation
			 sanctions;
			(3)the United States
			 must not allow the world’s most dangerous weapons to fall into the hands of
			 dangerous regimes and terrorist groups;
			(4)the United States
			 must hold nations accountable for all violations of international
			 nonproliferation treaties, norms, and standards of conduct, and to the extent
			 that it is consistent with United States law and policy, provide assistance to
			 ensure that such treaties, norms, and standards of conduct are upheld rather
			 than violated; and
			(5)the President
			 must be provided the authority to use Nunn-Lugar Cooperative Threat Reduction
			 funds in a manner consistent with the high value Congress and the President
			 have placed on Cooperative Threat Reduction programs to reduce the threat posed
			 to the national security of the United States and international peace and
			 security by the proliferation of weapons of mass destruction or related
			 materials or means of delivery.
			4.Repeal of
			 restrictions
			(a)Soviet Nuclear
			 Threat Reduction Act of 1991Section 211(b) of the Soviet Nuclear
			 Threat Reduction Act of 1991 (title II of Public Law 102–228; 22 U.S.C. 2551
			 note) is repealed.
			(b)Cooperative
			 Threat Reduction Act of 1993Section 1203(d) of the Cooperative
			 Threat Reduction Act of 1993 (title XII of Public Law 103–160; 22 U.S.C.
			 5952(d)) is repealed.
			(c)Russian
			 Chemical Weapons Destruction FacilitiesSection 1305 of the
			 National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 22
			 U.S.C. 5952 note) is repealed.
			5.Inapplicability
			 of other restrictionsSection
			 502 of the Freedom for Russia and Emerging Eurasian Democracies and Open
			 Markets Support Act of 1992 (Public Law 102–511; 106 Stat. 3338; 22 U.S.C.
			 5852) shall not apply to any Cooperative Threat Reduction program.
		6.Cooperative
			 Threat Reduction programs definedIn this Act, the term Cooperative
			 Threat Reduction programs means programs and activities specified in
			 section 1501(b) of the National Defense Authorization Act for Fiscal Year 1997
			 (Public Law 104–201; 110 Stat. 2731; 50 U.S.C. 2362 note).
		
